DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-10 have been presented for examination on the merits.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leon-Bay et al (US 20060040953) as evidenced by Steiner et al (US 20040182387).

Leon-Bay et al teach improved drug delivery systems comprising carboxylate salts of heterocyclic compounds in combination with one or more drugs. The heterocyclic compounds include diketopiperazines, such as, 6-di(fumaryl-4-aminobutyl)-2,5-diketopiperazine, known as FDKP (See [0005]-[0006]). Representative drugs useful with the said drug delivery systems include insulin and other hormones, peptides, proteins, polysaccharides, such as heparin, nucleic acids, etc, (See [0007] & [0047]).
It is disclosed that the diketopiperazine/insulin powder compositions are soluble at the physiological pH of the lung surface and dissolve rapidly after inhalation. Once dissolved, the DKP facilitates passive transcellular transport of the insulin (See [0062]).
Leon-Bay et al disclose that the pulmonary delivery can be very effectively accomplished using dry powders comprising the microparticles and can lead to rapid absorption into the circulation (bloodstream). Dry powder inhalers are known in the art and particularly suitable inhaler systems are described in U.S. patent application Ser. Nos. 09/621,092 and 10/655,153, both entitled "Unit Dose Capsules and Dry Powder Inhaler", which are hereby incorporated by reference in their entirety (See [0083]). (NOTE: Application serial No. 10/655,153 is published as US 20040182387 by Steiner et al, discussed below).
Leon-Bay et al further disclose examples of a dry powder formulation comprising FDKP and insulin. Example 13 discloses such compositions wherein the percentage of powder emptying from cartridges and VMDs being 7.6, 4.6, 4.9 and 5.17 micron are disclosed (See [0101] and Tables 3-8). 

As evidenced:
Steiner et al ‘387 disclose a dry powder inhaler comprising in general, a housing having an air intake, an air flow-control/check-valve, a mixing section and a mouthpiece, which operates effectively over a broad inhalation tidal volume range of human breath.  A cartridge loaded with a single dose of medicament can be installed in the mixing section. Disclosure is also to a medicament-containing inhaler cartridge which will supply medicament for complete air entrainment and proper dispersion into the air stream. The cartridge contains a medicament powder, and it can be installed in and removed from the mixing chamber (See entire document, especially the abstract, [0010], [0014], [0015] and [0053]). 
Leon-Bay et al do not expressly disclose a Tmax of less than 1 hour. However, these limitations are inherently present because Leon-Bay et al disclose the same inhaler and the same dry powder comprising FDKP and insulin. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leon-Bay et al (US 20060040953) in view of Steiner et al (US 20040182387).

Leon-Bay et al’s teaching are delineated above and incorporated herein.  
Leon-Bay et al lack a disclosure on the cartridge configuration. This would have been obvious over the inhaler disclosed by Steiner et al. 

Steiner et al ‘387 disclose a dry powder inhaler comprising in general, a housing having an air intake, an air flow-control/check-valve, a mixing section and a mouthpiece, which operates effectively over a broad inhalation tidal volume range of human breath.  A cartridge loaded with a single dose of medicament can be installed in the mixing section. Disclosure is also to a medicament-containing inhaler cartridge which will supply medicament for complete air entrainment and proper dispersion into the air stream. The cartridge contains a medicament powder, and it can be installed in and removed from the mixing chamber (See entire document, especially the abstract, [0010], [0014], [0015] and [0053]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Steiner et al ‘387 with that of Leon-Bay et al to arrive at the instant invention. It would have been obvious to do so because Leon-Bay et al teach dry powder formulations comprising diketopiperazine and a pharmaceutically active agent such as proteins or peptides including insulin for inhalation into the pulmonary system administered to the subject’s pulmonary system via a suitable dry powder device. Leon-Bay et al also exemplifies a formulation administered by a cartridge of a dry powder formulation comprising diketopiperazine and insulin and further refer to the dry powder inhaler disclosed by Steiner et al '387 which teach that the inhaler comprises a container which comprises the medicament powder and the air flow going through the container results in delivering the powder to the lungs of the patient. As such it would have been obvious to one of ordinary skill in the art to have stored in and delivered the powder from a cartridge placed in the inhaler taught by Steiner et al to effectively deliver the active agents into the subject’s lung for effective treatment and with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
While Leon-Bay et al or Steiner et al do not expressly disclose the inhaler wherein the cartridge containing a dry powder formulation is reconfigurable in the inhaler from a containment configuration to a dosing configuration as recited in claims 6 and 10, Leon-Bay et al disclose the single unit cartridges delivering the unit dose of the formulation via the inhaler device of Steiner et al. It is considered that the single doe unit cartridges are both the containment and dosing units.  
     
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al (6,071,497) in view of Steiner et al (US 20040182387).

Steiner et al ‘497 teach drug delivery to the pulmonary system by encapsulation of the drug to be delivered in microparticles having a size range between 0.5 microns to 10 microns, preferably in the range of two to five microns, and wherein the drug delivery system is based on the formation of diketopiperazine microparticles (See abstract). The fumaryl diketopiperazine is most preferred for pulmonary applications (see Col. 4, lines 61-62). The said microparticles are formed in the presence of the drug to be delivered, for example, proteins or peptides such as insulin or calcitonin, polysaccharides such as heparin, and wherein the microparticles are administered by the use of a dry powder--breath activated--compressed air inhaler. Examples demonstrate the administration of calcitonin encapsulated in two micron diameter diketopiperazine microparticles to the pulmonary system of sheep (See Col. 1, line 65 to Col. 2, line 30 and Col. 8, line 53 to Col. 9, line 55 and claim 6).
Steiner et al also disclose that the mean pharmacokinetic profiles of plasma sCT delivered to the lung were determined by radioimmunoassay. The absorption in the pulmonary administration was rapid with significant blood levels appearing within 30 minutes. The tests performed by administering calcitonin (sCT) to sheep and that the truncated AUC (0 to 6 hours) was calculated for each animal using the trapezoidal rule. The bioavailability (F%) for each animal was calculated from the ration of the AUCs for the pulmonary and subcutaneous administrations. The mean (± standard error of the mean) AUC for the pulmonary and subcutaneous administration was 6,505 ± 1,443 pg.hr/mL and 38,842 ± 5,743 pg.hr/mL, respectively. The mean (+standard error of the mean) of the individual animal bioavailabilities was 17± 4%. The mean (± standard error of the mean) peak plasma sCT level following pulmonary administration was 2,864 ± 856 pg/mL and occurred at 0.25 hours. (See Col. 11, line 60 to Col. 12, line 12).
Steiner et al ‘497 lack a specific disclosure on the cartridge. This is done by Steiner et al ‘387. 

Steiner et al ‘387 disclose a dry powder inhaler comprising in general, a housing having an air intake, an air flow-control/check-valve, a mixing section and a mouthpiece. A cartridge loaded with a single dose of medicament can be installed in the mixing section. Disclosure is also to a medicament-containing inhaler cartridge which will supply medicament for complete air entrainment and proper dispersion into the air stream. The cartridge contains a medicament powder, and it can be installed in and removed from the mixing chamber (See entire document, especially the abstract, [0014], [0015] and [0053]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Steiner et al ‘387 with that of Steiner et al ‘497 to arrive at the instant invention. It would have been obvious to do so because Steiner et al ‘497 teach dry powder formulations comprising diketopiperazine and a pharmaceutically active agent such as proteins or peptides for inhalation into the pulmonary system. The said formulation is delivered via a dry powder inhaler. While Steiner et al ‘497 do not disclose the details of the inhaler, Steiner et al '387 does teach that the inhaler comprises a container which comprises the medicament powder and the air flow going through the container results in delivering the powder to the lungs of the patient. As such it would have been obvious to one of ordinary skill in the art to have stored in and delivered the powder from the inhaler taught by Steiner et al to effectively deliver the active agents into the subject’s lung for effective treatment and with a reasonable expectation of success. 
It would have also been obvious to one of ordinary skill in the art to have incorporated the device of Steiner et al ‘387 into the delivery system of Steiner et al ‘497 because the dry powder formulations of ‘497 would necessarily be delivered by an inhaler suitable for such formulation and Steiner et al ‘387 discloses such device.
While Steiner et al ‘497 or Steiner et al ‘387 do not expressly disclose the inhaler wherein the cartridge containing a dry powder formulation is reconfigurable in the inhaler from a containment configuration to a dosing configuration as recited in claims 6 and 10, the references disclose the single unit cartridges delivering the unit dose of the formulation via the inhaler device of Steiner et al. It is considered that the single doe unit cartridges are both the containment and dosing units. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.      
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11 and 15 of U.S. Patent No. 9,393,372. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. The said instant claims are generic to all that is recited in reference claims. That is, the instant claims fall entirely within the scope of the reference claims.
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claim 1 is drawn to an inhalation system comprising a dry powder inhaler comprising a mouthpiece and a container, wherein the container comprises a top and a bottom which are movable relative to one another, and wherein 20-70% of the total air flow through the inhaler enters and exits the container, a second flow path for 30-80% of the volume of air through the inhaler, wherein the inhalation system is configured to deliver the diketopiperazine to the pulmonary circulation of a subject, and said diketopiperazine is measured in a subject's plasma having an AUC greater than 2,300 ng*min/mL per mg of diketopiperazine content in the dry powder formulation. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of a first and a second flow path whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,485,180. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Claim 1 of the ‘180 Patent recites an inhalation system, comprising: a dry powder formulation comprising a plurality of powder particles of a diketopiperazine; and a dry powder inhaler configured to deliver the powder particles to the pulmonary circulation of a subject in a single inhalation and having a container including a cup-like chamber with two relatively flat and parallel sides and a relatively rounded bottom having an internal volume containing the powder particles and a mouthpiece; portions of the inhaler defining a first flow path for 20-70% of the volume of air through the inhaler, said first flow path leading from an inlet to the chamber through the chamber and through at least one outlet from the chamber to the mouthpiece, the inlet and the at least one outlet being configured so that an air flow entering the chamber re-circulates within the internal volume of the chamber tumbling the particles and entraining them in the air flow; the inlet and the at least one outlet further being configured so that the air flow from the inlet is directed across the at least one outlet and controls exit from the chamber of powder particles entrained within the air flow; portions of the inhaler defining a second flow path for 30-80% of the volume of air through the inhaler, said second flow path by-passing the inlet into the chamber and merging with the first path as the first path leaves the at least one outlet; the first flow path changing in direction where it merges with the second flow path, fluidized powder particles exiting the at least one outlet being sheared on contact with the air flow in the second flow path; wherein the inhalation system is configured to deliver the diketopiperazine to the pulmonary circulation of a subject, and said diketopiperazine is measured in a subject's plasma having an AUC greater than 2,300 ng*min/mL per mg of diketopiperazine content in the dry powder formulation. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or a second flow path whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of U.S. Patent No. 8,636,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1 and 11 recite an inhalation system for delivering a dry powder medicament to a pulmonary tract, comprising a dry powder inhaler configured to have at least two inlet apertures, wherein a first inlet aperture is in communication with a first air flow pathway and a second inlet aperture is in communication with a second air flow pathway, and a container to enclose the dry powder medicament wherein the dry powder medicament comprises diketopiperazine particles. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or a second flow path whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 13-18 of U.S. Patent No. 8,424,518 in view of Steiner et al (6,071,497). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Steiner et al and Leon-Bay et al. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
The reference claims are drawn to a dry powder medicament cartridge for an inhaler, comprising: an enclosure configured to hold a medicament comprising a cartridge top and a cartridge bottom which are moveable relative to one another by a translational motion; at least one inlet port to allow flow into the enclosure, and at least one dispensing port to allow flow out of the enclosure; said at least one inlet port is configured to direct at least a portion of the flow entering the at least one inlet port at the at least one dispensing port within the enclosure in response to a pressure differential.
The differences between claimed subject matter and the reference claims include lack of disclosure in the reference claims of the breath powdered inhaler and the Tmax or percent emitted powder.  However, one of ordinary skill in the art would have been motivated to incorporate such limitations and ranges from the teachings of the prior art for their advantage and contribution to the efficacy of the delivery. Steiner et al discloses particles of FDKP and insulin wherein the peak is achieved in less than 30 minutes and the inhaler is breath activated.  As such the combination of teachings would have lead one of ordinary skill in the art to the claimed invention. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 11-13 of U.S. Patent No. 9,662,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1, 3-4, 7, 10 and 13-14 recite a dry powder inhaler comprising: at least one rigid air conduit and a housing configured to accept a cartridge, the cartridge comprising a lid and a movable container having a dry powder, the container configured to move relative to the cartridge lid from a storage position to a dispensing position to form a flow path between one or more inlet ports and one or more dispensing ports within the inhaler; and wherein the dry powder inhaler is configured to emit greater than about 75% of a dry powder from the container as powder particles in a single inhalation, and the powder particles emitted have a volumetric median geometric diameter of less than about 5 microns when the single inhalation generates a peak inspiratory pressure of about 2 kPa within two seconds. The container is configured to hold a dry powder medicament including a peptide or protein including insulin and diketopiperazine. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,778,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims recite a method of delivering an active agent to a patient in need thereof comprising administering a dry powder comprising microparticles of a diketopiperazine, the microparticles having been loaded with a drug or active agent, by inhalation of said dry powder by said patient. The dry powder is contained in a unit dose cartridge comprising the medicament including a peptide or protein including insulin and diketopiperazine. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  
  
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 11-13 of U.S. Patent No. 10,201,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1, 4 and 11 recite an inhaler comprising: a housing, a mouthpiece, and a cartridge contained within the housing, the cartridge comprising two or more rigid parts; wherein at least one of the two or more rigid parts of the cartridge is a container, wherein the mouthpiece is configured to translocate the container from a powder containment position in a first location to a dosing position in a second location different than the first location by moving the container relative to another of the at least two or more rigid parts of the cartridge thereby creating an entrance into and an exit from the container when in the dosing position; wherein in the powder containment position, there is not an airflow passageway through the container; and wherein in the dosing position there is an airflow passageway through the container and 10% to 70% of total airflow through the inhaler enters and exits the cartridge. The container is configured to hold a dry powder medicament including a peptide or protein including insulin and diketopiperazine. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 11-13 of U.S. Patent No. 10,744,280. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1, 6 and 13 recite a medicament cartridge comprising: a powder container configured to include a location for a dry powder; a lid; and an internal volume, wherein the medicament cartridge is configured to include a containment configuration and a dosing configuration, wherein the lid includes a deflector or stem protruding from an undersurface facing the internal volume, wherein in the dosing configuration the deflector or stem is situated over the location for the dry powder to direct airflow entering the internal volume from a direction parallel to the lid to a substantially downward direction, to a direction substantially parallel to the lid through the location, to a direction substantially perpendicular to the lid to exit the powder container.  The container is configured to hold a dry powder medicament including a peptide or protein including insulin and diketopiperazine. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-14 of U.S. Patent No. 10,751,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
Instant claim 1 recites an inhalation system comprising a dry powder inhaler and a dry powder formulation comprising a diketopiperazine wherein the system is configured to deliver the diketopipierazine to the pulmonary circulation from a single inhalation. 
Reference claims 1, 5 and 8 recite a medicament cartridge for an inhaler, comprising: a cartridge disk including two or more containers configured to hold a medicament; …… .  The container is configured to hold a dry powder medicament including a peptide or protein including insulin and diketopiperazine. 
The difference between the recited claims of the instant application and the reference claims is that the instant application claims do not expressly recite the limitations of the inhaler or an airflow whereas reference claims do. However, the recited claims of the instant application are not mutually exclusive since the inhaler of the instant application is the same as that claimed by reference claims. In other words, all the limitations of the instant claims are within the scope of reference claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gelber et al (US 20060153778).
Gelber et al teach compositions for minimizing the accrual of inhaled insulin in the lungs of a patient after administration of an inhaled insulin composition. The said inhalable insulin composition is a dry powder. Preferably, the insulin is complexed with a diketopiperazine, such as fumaryl diketopiperazine (See [0014]-[0018]). The said formulation is administered directly as a dry powder, such as by inhalation using, for example, dry powder inhalers known in the art (See [0084]). 
Gelber et al recite that “As used herein, the term "TechnosphereTM/Insulin" refers to fumaryl diketopiperazine complexed with insulin. TechnosphereTM are microparticles (also referred to herein as microspheres) formed of diketopiperazine that self-assembles into an ordered lattice array at particular pHs, typically a low pH. They typically are produced to have a mean diameter between about 1 and about 5 µm” (See [0034]). It is further disclosed that the said TechnosphereTM/insulin dry powder, pulmonary insulin is delivered via the small MannKindTM inhaler (See [0106]). 
Gelber et al then disclose insulin AUC (0-last) in lung (FIG. 3A) and serum (FIG. 3B) following inhalation of 3 Units TechnosphereTM/Insulin. Table 2 shows the AUC values in the lung and serum of the rat which include 67104 mIU*min/rat in day 1 in the lung.
Gelber et al does not expressly disclose the inhaler comprising a flow path through a container and lack a specific disclosure on the AUC 0-2hr being from 160 to 1,000 µU*min/mL per unit of insulin emitted. However, the device disclosed by Steiner et al would be able to achieve the said results. 

Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616